Exhibit 10.1

FOURTH AMENDMENT AGREEMENT

This FOURTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 29th day of
September, 2006 among:

(a)           EPIQ SYSTEMS, INC., a Missouri corporation (“Borrower”);

(b)           the Lenders, as defined in the Credit Agreement, as hereinafter
defined;

(c)           KEYBANK NATIONAL ASSOCIATION, as lead arranger, sole book runner
and administrative agent for the Lenders under the Credit Agreement (“Agent”);

(d)           NATIONAL CITY BANK OF THE MIDWEST, as co-documentation agent; and

(e)           SILICON VALLEY BANK, as co-documentation agent.

WHEREAS, Borrower, Lenders and Agent are parties to that certain Amended and
Restated Credit and Security Agreement, dated as of November 15, 2005, that
provides, among other things, for loans and letters of credit aggregating One
Hundred Twenty-Five Million Dollars ($125,000,000), all upon certain terms and
conditions (as amended and as the same may from time to time be further amended,
restated or otherwise modified, the “Credit Agreement”);

WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof and add certain provisions thereto;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrower, Agent and the Lenders
agree as follows:

1.             Amendment to Financial Covenants.  Section 5.7 of the Credit
Agreement is hereby amended to delete subsections (a) and (b) therefrom and to
insert in place thereof, respectively, the following:

(a)           Leverage Ratio.  The Companies shall not suffer or permit at any
time the Leverage Ratio to exceed (i) 3.50 to 1.00 on the Closing Date through
March 30, 2007, (ii) 3.25 to 1.00 on March 31, 2007 through September 29, 2007,
and (iii) 3.00 to 1.00 on September 30, 2007 and thereafter.

(b)           Senior Leverage Ratio.  The Companies shall not suffer or permit
at any time the Senior Leverage Ratio to exceed (i) 2.50 to 1.00 on the Closing
Date through March 30, 2007, (ii) 2.25 to 1.00 on March 31, 2007 through
September 29, 2007, and (iii) 2.00 to 1.00 on September 30, 2007 and thereafter.

1


--------------------------------------------------------------------------------




2.             Retroactive Amendment to Post-Closing Items.  Section 4.3 of the
Credit Agreement is hereby retroactively amended, effective as of the Closing
Date, to delete subsection (a) therefrom and to insert in place thereof the
following:

(a)           Control Agreement.  No later than thirty (30) days after the
Closing Date (unless a longer period is provided for in this Section 4.3(a) or
otherwise agreed to by Agent), Borrower shall have delivered to Agent an
executed copy of a Control Agreement, in form and substance reasonably
satisfactory to Agent, for each deposit account or securities account maintained
by a Credit Party, unless (i) a Control Agreement was already provided for such
deposit account in connection with the Original Credit Agreement, or (ii)
otherwise agreed by Agent; provided that, in the event Borrower is not able to
deliver any such Control Agreement, Borrower shall use its best efforts to move
such account to a depository institution that can provide such Control Agreement
as soon as practicable. Notwithstanding anything in this Agreement to the
contrary, Borrower will not be required to deliver a Control Agreement for the
securities account of Borrower (#48604181) held at Silicon Valley Bank, so long
as (i) if the Leverage Ratio is equal to or greater than 2.50 to 1.00, the
balance in such account does not exceed Five Million Dollars ($5,000,000) at any
time, (ii) if the Leverage Ratio is less than 2.50 to 1.00 but greater than or
equal to 2.00 to 1.00, the balance in such account does not exceed Ten Million
Dollars ($10,000,000) at any time, or (iii) the Leverage Ratio is less than 2.00
to 1.00.

3.             Closing Items.  Concurrently with the execution of this
Amendment, Borrower shall:

(a)           cause each Guarantor of Payment to execute the attached
Acknowledgement and Agreement; and

(b)           pay all legal fees and expenses of Agent in connection with this
Amendment.

4.             Representations and Warranties.  Borrower hereby represents and
warrants to Agent and the Lenders that (a) Borrower has the legal power and
authority to execute and deliver this Amendment; (b) the officers executing this
Amendment have been duly authorized to execute and deliver the same and bind
Borrower with respect to the provisions hereof; (c) the execution and delivery
hereof by Borrower and the performance and observance by Borrower of the
provisions hereof do not violate or conflict with the organizational agreements
of Borrower or any law applicable to Borrower or result in a breach of any
provision of or constitute a default under any other agreement, instrument or
document binding upon or enforceable against Borrower; (d) no Default or Event
of Default exists under the Credit Agreement, nor will any occur immediately
after the execution and delivery of this Amendment or by the performance or
observance of any provision hereof; (e) Borrower is not aware of any claim or
offset against, or defense or counterclaim to, Borrower’s obligations or
liabilities under the Credit Agreement or any Related Writing; and (f) this
Amendment constitutes a valid and binding obligation of Borrower in every
respect, enforceable in accordance with its terms.

5.             References to Credit Agreement.  Each reference that is made in
the Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing.

6.             Waiver.  Borrower, by signing below, hereby waives and releases
Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrower is aware, such waiver and

2


--------------------------------------------------------------------------------




release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

7.             Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

8.             Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

9.             Severability.  Any term or provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

10.           Governing Law.  The rights and obligations of all parties hereto
shall be governed by the laws of the State of Ohio, without regard to principles
of conflicts of laws.

[Remainder of page intentionally left blank.]

3


--------------------------------------------------------------------------------


JURY TRIAL WAIVER.  BORROWER, THE LENDERS AND AGENT, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE
LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH
THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

EPIQ SYSTEMS, INC.

 

 

 

By:

/s/ Elizabeth M. Braham

 

 

Elizabeth M. Braham

 

 

Secretary

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,
   as Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

NATIONAL CITY BANK OF THE MIDWEST,
   as Co-Documentation Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SILICON VALLEY BANK,
   as Co-Documentation Agent and as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to
Fourth Amendment Agreement


--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND AGREEMENT

The undersigned consent and agree to and acknowledge the terms of the foregoing
Fourth Amendment Agreement dated as of September 29, 2006.  The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned shall remain in full force and effect and
be unaffected hereby.

The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

JURY TRIAL WAIVER.  THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

BANKRUPTCY SERVICES LLC

FINANCIAL BALLOTING GROUP, LLC

EPIQ SYSTEMS ACQUISITION, INC.

 

POORMAN-DOUGLAS CORPORATION

By:

/s/ Elizabeth M. Braham

HILSOFT, INC.

 

Elizabeth M. Braham

 

 

Secretary, Chief Financial Officer and
   Treasurer

By:

/s/   Elizabeth M. Braham

 

 

 

Elizabeth M. Braham

 

 

Secretary

NMATRIX, INC.

 

 

 

By:

/s/ Elizabeth M. Braham

NOVARE, INC.

 

Elizabeth M. Braham

 

 

Executive Vice President and Chief Financial
Officer

By:

/s/ Elizabeth M. Braham

 

 

 

Elizabeth M. Braham

 

 

Treasurer and Secretary

 

 

 

 

 

EPIQ ADVISORY SERVICES, LLC

 

 

 

By:

/s/ Elizabeth M. Braham

 

 

 

Elizabeth M. Braham

 

 

Executive Vice President and Chief
   Financial Officer

 

 


--------------------------------------------------------------------------------